DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-12, 14-15, 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20210144663 A1).

Regarding claim 1, Liu teaches:
A quality of service monitoring method, comprising: sending, by a user plane network device [Figure 2, UPF is shown as core network device, ¶0177-179, “The first node is a first core network element, and the second node is a terminal” and “The first core network element refers to a UPF”], a first packet to an access device at a first moment T1 [¶0180, first packet is sent from core network element UPF being first node, and sent to first access network element, sent at first moment indicated by “first timestamp information”]; 
receiving, by the access device, the first packet from the user plane network device at a second moment T2 [¶0180, first access network element receives packet, T2 being “second timestamp information” determined by access point]; 
obtaining, by the access device in response to the first packet, first information about a first transmission delay for a first packet transmission between the access device and a terminal [¶0180-182, access device forwards packet to “second node” being terminal but with added “second timestamp information” of time it receives or sends the first packet, receives response from terminal including “third timestamp information” of when terminal receives the first packet or sends the next packet, the “second timestamp information” and “third timestamp information” used in determining delay to terminal being air interface delay determined by T3-T2 as in ¶0226]; 
sending, by the access device, a second packet to the user plane network device at a third moment T3, wherein the second packet comprises the first information about the first transmission delay, the second moment T2, and the third moment T3 [¶0182, access device sends packet back to UPF, “second data packet transmitted between the first access network element and the first node carries at least one kind of the following information […] first timestamp information, second timestamp information, third timestamp information, and fourth timestamp information […] the third timestamp information being used for indicating information about a time at which the second node sends the second data packet to the first access network element and/or information about a time at which the first data packet is received from the first access network element, and the fourth timestamp information being used for indicating information about a time at which the first access network element sends the second data packet to the first node and/or information about a time at which the second data packet is received from the second node” wherein the second node is the terminal and the timestamp information includes all timestamps from UPF to access point to terminal and back and this is considered to be first information about first transmission delay to/from the terminal i.e. third timestamp information, and second and fourth information being T2, T3]; 
receiving, by the user plane network device, the second packet from the access device at a fourth moment T4 [¶0183, UPF receives at a fourth moment]; 
determining, by the user plane network device based on the first moment T1, the second moment T2, the third moment T3, and the fourth moment T4, second information about a second transmission delay for a second packet transmission between the access device and the user plane network device [¶0183-187, specifically ¶0187 UPF uses received messages to determine various delays, including “determining information about a delay between the first node [UPF] and the first access network element based on the first timestamp information and the second timestamp information or the fourth timestamp information and the fifth timestamp information”]; 
and determining, by the user plane network device based on the first information and the second information, third information about a third transmission delay for a third packet transmission between the terminal and the user plane network device [¶0185, “determining information about a delay between the first node and the second node based on the first timestamp information and the third timestamp information or the fifth timestamp information and the third timestamp information”].

Regarding claim 2, Liu teaches:
The quality of service monitoring method according to claim 1, wherein the first packet requests to monitor the second transmission delay or the third transmission delay [¶0073 indicates downlink packet used for measurement and prompts the proper fields in the response considered requesting to monitor as in ¶0180-186].

Regarding claim 4, Liu teaches:
The quality of service monitoring method according to claim 1, wherein the first transmission delay is a one-way downlink air interface transmission delay between the access 72Atty. Docket No. 4747-79000 (85904689US05) device and the terminal or a one-way uplink air interface transmission delay between the access device and the terminal [¶0186, timestamps included in message indicate one-way delay between the second node and the first access network element, second node being the terminal, using second and third timestamp information that represent being time that access node sends the downlink packet to the terminal as in ¶0180 and time at which terminal receives packet sent by access node as in ¶0182, which would represent a one-way delay using these two variables, see further ¶0226, delays include core network delays being one way delay between UPF and access device].

Regarding claim 5, Liu teaches The quality of service monitoring method according to claim 1, wherein the second transmission delay is one of: a one-way downlink transmission delay between the access device and the user plane network device; a one-way uplink transmission delay between the access device and the user plane network device [¶0187, delay between first access node and first node being the UPF, using first timestamp information being the time the UPF sent the downlink message, and second timestamp information being when the access node received the message, or fourth and fifth timestamp information being the same information in the uplink direction, thus measuring one-way delay]; or a round-trip delay between the access device and the user plane network device.

Regarding claim 10, Liu teaches:
The method according to claim 1, further comprising reporting, by the user plane network device, the third information to a session management function device when a condition for reporting is met [¶0213-214, send report to SMF when receiving the report thus condition met].

Regarding claim 11, Liu teaches:
A system for quality of service monitoring [Figure 2 shows system], comprising: a user plane network device [Figure 2, UPF is shown as core network device, ¶0177-179, “The first node is a first core network element, and the second node is a terminal” and “The first core network element refers to a UPF”] configured to send a first packet at a first moment T1  [¶0180, first packet is sent from core network element UPF being first node, and sent to first access network element, sent at first moment indicated by “first timestamp information”]; and an access device configured to: receive the first packet from the user plane network device at a second moment T2 [¶0180, first access network element receives packet, T2 being “second timestamp information” determined by access point]; obtain, in response to the first packet, first information about a first transmission delay for a first packet transmission between the access device and a terminal  [¶0180-182, access device forwards packet to “second node” being terminal but with added “second timestamp information” of time it receives or sends the first packet, receives response from terminal including “third timestamp information” of when terminal receives the first packet or sends the next packet, the “second timestamp information” and “third timestamp information” used in determining delay to terminal being air interface delay determined by T3-T2 as in ¶0226]; and send a second packet to the user plane network device at a third moment T35, wherein the second packet comprises the first information, the second moment T2, and the third moment T3 [¶0182, access device sends packet back to UPF, “second data packet transmitted between the first access network element and the first node carries at least one kind of the following information […] first timestamp information, second timestamp information, third timestamp information, and fourth timestamp information […] the third timestamp information being used for indicating information about a time at which the second node sends the second data packet to the first access network element and/or information about a time at which the first data packet is received from the first access network element, and the fourth timestamp information being used for indicating information about a time at which the first access network element sends the second data packet to the first node and/or information about a time at which the second data packet is received from the second node” wherein the second node is the terminal and the timestamp information includes all timestamps from UPF to access point to terminal and back and this is considered to be first information about first transmission delay to/from the terminal i.e. third timestamp information, and second and fourth information being T2, T3]], 
wherein the user plane network device is further configured to: receive the second packet from the access device at a fourth moment T4 [¶0183, UPF receives at a fourth moment]; 
determine, based on the first moment T1, the second moment T2, the third moment T3, and the fourth moment T4, second information about a second transmission delay for a second packet transmission between the access device and the user plane network device [¶0187 UPF uses received messages to determine various delays, including “determining information about a delay between the first node [UPF] and the first access network element based on the first timestamp information and the second timestamp information or the fourth timestamp information and the fifth timestamp information”]; and determine, based on the first information and the second information, third information about a third transmission delay for a third packet transmission between the terminal and the user plane network device [¶0185, “determining information about a delay between the first node and the second node based on the first timestamp information and the third timestamp information or the fifth timestamp information and the third timestamp information”].

Regarding claim 12, Liu teaches:
The system according to claim 11, wherein the first packet requests to monitor the second transmission delay or the third transmission delay [¶0073 indicates downlink packet used for measurement and prompts the proper fields in the response considered requesting to monitor as in ¶0180-186].

Regarding claim 14, Liu teaches:
The system according to claim 11, wherein the first transmission delay is a one-way downlink air interface transmission delay between the access 72Atty. Docket No. 4747-79000 (85904689US05) device and the terminal or a one-way uplink air interface transmission delay between the access device and the terminal [¶0186, timestamps included in message indicate one-way delay between the second node and the first access network element, second node being the terminal, using second and third timestamp information that represent being time that access node sends the downlink packet to the terminal as in ¶0180 and time at which terminal receives packet sent by access node as in ¶0182, which would represent a one-way delay using these two variables, see further ¶0226, delays include core network delays being one way delay between UPF and access device].

Regarding claim 15, Liu teaches
The system according to claim 11, wherein the second transmission delay is one of: a one-way downlink transmission delay between the access device and the user plane network device; a one-way uplink transmission delay between the access device and the user plane network device [¶0187, delay between first access node and first node being the UPF, using first timestamp information being the time the UPF sent the downlink message, and second timestamp information being when the access node received the message, or fourth and fifth timestamp information being the same information in the uplink direction i.e. time sent from access network to time received at UPF, thus measuring one-way delay for uplink]; or a round-trip delay between the access device and the user plane network device.

Regarding claim 20, Liu teaches:
The system according to claim 11, wherein the user plane network device is further configured to report the third information to a session management function device when a condition for reporting is met [¶0213-214, send report to SMF when receiving the report thus condition met].

Regarding claim 21, Liu teaches:
The system according to claim 11, wherein the first packet is a monitoring packet [¶0175 first packet being used for measurement thus considered a monitoring packet].

Regarding claim 22, Liu teaches:
The system according to claim 11, wherein the second packet is a monitoring response packet [¶0182, packet sent back to UPF includes timestamp information considered monitoring response packet].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210144663 A1) in view of Youn et al. (“Youn”) (US 20180376384 A1).

Regarding claim 3, Liu teaches:
The quality of service monitoring method according to claim 1.
Liu teaches requesting measurement information but does not teach QFI however Youn teaches a similar embodiment  wherein the first packet comprises a quality of service (QoS) flow identifier (QFI) to request QoS monitoring for a QoS flow identified by the QFI [Figure 15, ¶0480-483, “The UPF may transmit the PDUs of a PDU session in a single tunnel between 5GC and the (A)AN, and the UPF may include the QFI in an encapsulation header.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink packet of Liu by adding the QFI. Liu in ¶0073 teaches an identifier and it would have been obvious to include a QFI as in Youn ¶0480 so that the UPF can perform the classification and marking of a downlink user plane packet.

Regarding claim 13, Liu teaches:
The system according to claim 11.
Liu teaches requesting measurement information but does not teach QFI however Youn teaches a similar embodiment  wherein the first packet comprises a quality of service (QoS) flow identifier (QFI) to request QoS monitoring for a QoS flow identified by the QFI [Figure 15, ¶0480-483, “The UPF may transmit the PDUs of a PDU session in a single tunnel between 5GC and the (A)AN, and the UPF may include the QFI in an encapsulation header.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink packet of Liu by adding the QFI. Liu in ¶0073 teaches an identifier and it would have been obvious to include a QFI as in Youn ¶0480 so that the UPF can perform the classification and marking of a downlink user plane packet.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210144663 A1) in view of Velev et al. (“Velev”) (US 20210153070 A1) and Perez-Cruz et al. (“Perez-Cruz”) (US 20160327628 A1).

Regarding claim 6, Liu teaches:
The quality of service monitoring method according to claim 1, wherein the first transmission delay is a one-way delay 1 [first delay is in ¶0186 between access node and terminal i.e. second node], the second transmission delay is a one-way delay 2 [see ¶0187, delay 2 is delay between first node i.e. UPF and access node], the third transmission delay is a one-way delay 3 [¶0185, third transmission delay is delay between first node i.e. UP and second node i.e. terminal], satisfying an equation [¶0184-187, shows that the delay 2 is the total delay without the delay between access node and terminal, and delay 3 is the delay from the terminal to the UPF in a single direction see ¶0226, T3-T1]. 
Liu teaches delay calculations but does not expressly teach the claimed equations that are to be satisfied, however Velev teaches analogous art that uses the same variables for delays and determines delays that satisfy:
One-way delay 2 = (Round trip time between user plane function and RAN node) / 2;

    PNG
    media_image1.png
    42
    397
    media_image1.png
    Greyscale
 
[See ¶0186-188, UPF determines RTT_N3 which is the round trip time between UPF and RAN node using echo request / response, and divides this by 2, see ¶0185 which satisfies one-way delay 2, and then calculates delay 3 in equation 3 by adding the learned uplink delay between RAN node and the terminal, ¶0182-184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the equations as claimed. Liu clearly teaches delay determination for each path from core device to terminal but does not expressly teach the above equations however it would have been obvious to specify satisfying the claimed equations as in Velev in order that further measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.
Liu teaches one-way delay 2 being the delay from when the access node sends the packet up to the UPF and the UPF receives the packet using the fifth and fourth timestamp information, see further ¶0226, thus this removes the time delay of the access node receiving the packet from the UPF and sending the packet to the UPF in ¶0180-187, satisfying one-way delay 2, and Velev teaches a one-way delay 2 that is the round trip time between UPF and RAN node, however the equation of one-way 2 as claimed is not expressly taught as satisfied since Velev does not expressly remove (T3-T2) from the RTT being the internal processing time at the RAN node, however Perez-Cruz shows that this is a conventional technique wherein the internal processing time, considered T3-T2 as this is the time for the RAN node to receive and then transmit the response packet, is removed from the overall RTT time as in ¶0078, thus satisfying the RTT being :

    PNG
    media_image2.png
    29
    159
    media_image2.png
    Greyscale
 as T3-T2 is considered the processing time at the receiving node, and this is conventionally known to be taken out of T4-T1 i.e. the RTT as in ¶0078.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu-Velev by showing the internal processing time being removed as in Perez-Cruz. Velev teaches round trip time RTT_N3 between UPF and RAN node that is used in the equation in the same way as claimed for one-way delay 3. It would have been obvious to specify that the RTT_N3 in Velev removes internal processing time T3-T2 as in Perez-Cruz who teaches this is conventional round trip time of arrival technique ¶0078 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 16, Liu teaches:
The system according to claim 11, wherein the first transmission delay is a one-way delay 1 [first delay is in ¶0186 between access node and terminal i.e. second node], the second transmission delay is a one-way delay 2 [see ¶0187, delay 2 is delay between first node i.e. UPF and access node], the third transmission delay is a one-way delay 3 [¶0185, third transmission delay is delay between first node i.e. UP and second node i.e. terminal], satisfying an equation [¶0184-187, shows that the delay 2 is the total delay without the delay between access node and terminal, and delay 3 is the delay from the terminal to the UPF in a single direction see ¶0226, T3-T1]. 
Liu teaches delay calculations but does not expressly teach the claimed equations that are to be satisfied, however Velev teaches analogous art that uses the same variables for delays and determines delays that satisfy:
One-way delay 2 = (Round trip time between user plane function and RAN node)/2;

    PNG
    media_image1.png
    42
    397
    media_image1.png
    Greyscale
 
[See ¶0186-188, UPF determines RTT_N3 which is the round trip time between UPF and RAN node using echo request / response, and divides this by 2, see ¶0185 which satisfies one-way delay 2, and then calculates delay 3 in equation 3 by adding the learned uplink delay between RAN node and the terminal, ¶0182-184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the equations as claimed. Liu clearly teaches delay determination for each path from core device to terminal but does not expressly teach the above equations however it would have been obvious to specify satisfying the claimed equations as in Velev in order that further measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.
Liu teaches one-way delay 2 being the delay from when the access node sends the packet up to the UPF and the UPF receives the packet using the fifth and fourth timestamp information, see further ¶0226, thus this removes the time delay of the access node receiving the packet from the UPF and sending the packet to the UPF in ¶0180-187, satisfying one-way delay 2, and Velev teaches a one-way delay 2 that is the round trip time between UPF and RAN node, however the equation of one-way 2 as claimed is not expressly taught as satisfied since Velev does not expressly remove (T3-T2) from the RTT being the internal processing time at the RAN node, however Perez-Cruz shows that this is a conventional technique wherein the internal processing time, considered T3-T2 as this is the time for the RAN node to receive and then transmit the response packet, is removed from the overall RTT time as in ¶0078, thus satisfying the RTT being :

    PNG
    media_image2.png
    29
    159
    media_image2.png
    Greyscale
 as T3-T2 is considered the processing time at the receiving node, and this is conventionally known to be taken out of T4-T1 i.e. the RTT as in ¶0078.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu-Velev by showing the internal processing time being removed as in Perez-Cruz. Velev teaches round trip time RTT_N3 between UPF and RAN node that is used in the equation in the same way as claimed for one-way delay 3. It would have been obvious to specify that the RTT_N3 in Velev removes internal processing time T3-T2 as in Perez-Cruz who teaches this is conventional round trip time of arrival technique ¶0078 making this an obvious combination of prior art elements according to known techniques. 

Claim 7-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210144663 A1) in view of Velev et al. (“Velev”) (US 20210153070 A1).

Regarding claim 7, Liu teaches:
The quality of service monitoring method according to claim 1.
Liu teaches SMF for reporting QoS reports but does not teach receiving parameters however Velev teaches further comprising: receiving, by the user plane network device, a first parameter for quality of service (QoS) monitoring for the user plane network device from a session management function device [¶0171, see also ¶0144-145, SMF sends QoS monitoring rules to UPF being first parameter]; and receiving, by the access device, a second parameter for QoS monitoring for the access device from the session management function device [¶0174, see also ¶0144-148 SMF further configures RAN node for monitoring by sending parameters]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the SMF sending parameters for monitoring. Liu clearly teaches incorporating an SMF for reports and it would have been obvious to modify the SMF to send parameter information as in Velev who teaches this allows for configuring QoS measurement according to IDs and rules as in ¶0171-174 for purposes of Qos Monitoring in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.

Regarding claim 8, Liu-Velev teaches:
The quality of service monitoring method according to claim 7, further comprising determining, by the session management function device, the first parameter and the second parameter [¶0171, ¶0174, see also ¶0144-148 of Velev shows SMF determining the parameters see rationale for combination as in claim 7].

Regarding claim 9, Liu-Velev teaches:
The quality of service monitoring method according to claim 8, wherein determining the first parameter and the second parameter comprises: receiving, by the session management function device, a policy from a policy control network device; and determining, by the session management function device, the first parameter and the second parameter based on the policy [¶0144, PCF sends policy rules, and determines QoS monitoring parameters at SMF based on, see rationale for combination claim 8].


Regarding claim 17, Liu teaches:
The system according to claim 11.
Liu teaches SMF for reporting QoS reports but does not teach receiving parameters however Velev teaches wherein the user plane network device is further configured to receive a first parameter for quality of service (QoS) monitoring for the user plane network device from a session management function device [¶0171, SMF sends QoS monitoring rules to UPF, also in ¶0144-145]; and wherein the access device is further configured to receive a second parameter for QoS monitoring for the access device from the session management function device [¶0174, also ¶0148 SMF further configures RAN node for monitoring by sending parameters]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the SMF sending parameters for monitoring. Liu clearly teaches incorporating an SMF for reports and it would have been obvious to modify the SMF to send parameter information as in Velev who teaches this allows for configuring QoS measurement according to IDs and rules as in ¶0171-174 for purposes of Qos Monitoring in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.

Regarding claim 18, Liu-Velev teaches:
The system according to claim 17, further comprising the session management function device, wherein the session management function device is configured to determine the first parameter and the second parameter [¶0171, ¶0174, see also ¶0144-148, both examples of Velev shows SMF determining the parameters see rationale for combination as in claim 17].

Regarding claim 19, Liu-Velev teaches:
The system according to claim 18, wherein the session management function device is further configured to: receive a policy from a policy control network device; and determine the first parameter and the second parameter based on the policy [¶0144-148, PCF sends policy rules, and determines QoS monitoring parameters at SMF, see rationale for combination as in claim 17].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Wigren et al. US 20150215733 - ¶0046, ¶0080
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478